Health Advance, Inc. 3651 Lindell Road, Suite #D155 Las Vegas, NV 89103 January 24, 2012 U.S. Securities & Exchange Commission Office of Small Business treet, NE Washington, D.C. 20549 Re: Health Advance, Inc. File No. 333-177122 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form S-1, File No. 333-177122, to 12:00 P.M. Eastern Standard Time on January 26, 2012, or as soon as practicable thereafter. We are also aware that: •Should the Commission or the staff, acting pursuant to a delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; •The action of the Commission or the staff, acting pursuant to a delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; •The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, HEALTH ADVANCE, INC. /s/ Jordan Starkman JORDAN STARKMAN PRESIDENT
